OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SB. WOLE.
El demandado solicitó que se dictara una sentencia por abandono, cuando aún estaba pendiente una moción para, que se dictara una sentencia permitiendo a. la demandante revisar la actuación de la corte al sostener una excepción previa a la demanda. La corte pasó por alto, o hizo caso omiso, do la moción de la demandante y dictó sentencia a favor del demandado, fundándose en el abandono. En lo que a la demandante se refería, esto equivalía a una sen-tencia final. Entonces la demandante tenía derecho a ape-lar y a demostrar a esta corte que la sentencia por abandono fue dictada impropia o prematuramente. No apeló y el ha-ber dejado de hacerlo así es un obstáculo para esta corte poder tomar cualquier acción en un recurso de certiorari.
Quizá la demandante hizo bien y estaba acertadamente dentro de sus derechos, al solicitar de la corte que recon-siderara o dejara sin efecto su sentencia. La moción tal vez pudo considerarse, según sugiere la opinión de la mayo-ría, como un procedimiento de conformidad con el artículo 140 del Código de Enjuiciamiento Civil, siempre discrecio-nal, pero la moción debe ser considerada más correctamente como un derecho de la demandante que la corte debió haber concedido para no insistir en su ‘ error. La corte declaró sin lugar la moción por un fundamento totalmente erróneo. Ahora bien, como la sentencia no respondía a la moción pre-sentada por la demandante, la moción para reconsiderar o para dejar sin efecto fue cuestión no incluida directamente o no considerada por la corte al dictar su sentencia. Por tanto, la resolución fué dictada después de sentencia. Li-*135teralmente cualquier resolución que lleve fecha posterior a la sentencia es una providencia dictada después de senten-cia. La exclusión o excepción es aplicable a cuestiones in-cluidas directamente en la sentencia, como la apreciación de la, prueba o la resolución de una excepción previa. Como la corte no consideró en forma alguna la moción de la de-mandante, la sentencia dictada no cayó dentro de la excep-ción de que las cuestiones consideradas por una sentencia solamente pueden ser revocadas mediante la apelación de dicha sentencia. La demandante tuvo dos oportunidades para apelar y no se aprovechó de ninguna de ellas.
Por tanto, la peticionaria no tenía derecho a recurrir a un remedio extraordinario, a menos que hubiera alguna razón especial para distinguir su caso de cualquier otro en que se haya dejado de apelar.
De lo contrario equivaldría a la regla universal de que una parte que deja de valerse de su derecho de apelación puede, sin demostrar nada extraordinario, invocar nuestras facultades extraordinarias. La jurisprudencia es clara al efecto de que el auto de certiorari no puede utilizarse como un substituto del recurso de apelación. Viejo v. Corte de Distrito, 34 D.P.R. 832; Miranda v. Corte Municipal, 36 D.P.R. 865, y Guevara v. Corte de Distrito, 37 D.P.R. 956.
El auto debió haber sido anulado.